Order entered December 17, 2012




                                         In The


                        : iitb               gtxa at
                                  No. 05-12-00964-CR

                          CHARLES RAY BACON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-31310-S

                                        ORDER

      This appeal is REINSTATED.

      The trial court has filed findings of fact in accordance with our order entered on

November 20, 2012. Appellant’s brief shall be due THIRTY DAYS from the date of this order.